Citation Nr: 0217843	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

The veteran represented by:  Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas (RO).

The Board issued a decision in May 2001 that denied 
service connection for diabetes mellitus as secondary to 
service-connected hypertension.  At the same time, the 
Board remanded to the RO the issue of entitlement to 
service connection for diabetes mellitus on a direct 
basis.  The RO adjudicated that issue and has returned the 
case to the Board for further appellate review.

The Board notes that, at the veteran's September 2000 
personal hearing, his representative raised the issue of 
entitlement to service connection for diabetes under 
38 U.S.C.A. § 1151.  The RO should clarify whether the 
veteran wishes to pursue service connection under this 
theory of entitlement.  If so, the RO should perform the 
necessary development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence that the 
veteran's diabetes mellitus is related to his period of 
active service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the RO requested that the veteran provide information and 
evidence pertinent to his claim.  In response, the veteran 
identified only VA medical centers as providing relevant 
treatment.  

In a letter dated August 2001, the RO specifically 
informed the veteran of the provisions of the VCAA.  In 
the September 2002 VA Form 646, the veteran's 
representative stated that the veteran had no additional 
evidence to submit after receipt of the VCAA letter.  In 
addition, an October 2001 Supplemental Statement of the 
Case informed the veteran of the evidence needed to 
substantiate his claim, of the basis for the denial of his 
claim, and all regulations pertinent to his claim.  
Therefore, the Board finds that the notice requirements of 
38 U.S.C.A. § 5103 of the new statute have been met. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered relevant VA and Army hospital treatment 
records, and the veteran presented testimony before the 
Board on two occasions.  In addition, the Board remanded 
this matter to the RO for further development in May 2002.  

The Board observes that the veteran's representative has 
suggested that the service medical records are incomplete.  
However, a review of the records and of the claims file 
provides no indication that the service medical records 
are incomplete.  Finally, the Board finds that a VA 
examination is not necessary because, as explained further 
below, the record contains no indication that the 
veteran's diabetes may be associated with active service, 
and the record contains sufficient medical evidence to 
evaluate the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

According to the law, service connection will be granted 
if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The law also provides that service connection for diabetes 
mellitus may be presumed if a veteran served for 90 days 
or more during a period of war or after January 1, 1947, 
and the condition manifested to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Diabetes mellitus is a disease associated with 
exposure to certain herbicide agents, and is subject to 
presumptive service connection on that basis.  However, as 
the veteran did not serve in Vietnam, this presumption is 
not for application in this case.

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2001).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.

In relation to the current appeal, service medical records 
contain no complaints, findings, or diagnoses of diabetes.  
Likewise, VA examinations and treatment records from 1983 
through 1993 contain no findings of diabetes.  An April 
1987 urinalysis performed at an Army Hospital found some 
trace glucose and a private medical follow-up was 
recommended.  However, the remainder of the Army Hospital 
records contain no relevant findings.

VA treatment records show that the veteran was diagnosed 
with new onset non-insulin dependent diabetes mellitus, 
Type II, in September 1994.  At the time of hospital 
admission, the veteran reported a 2 week history of 
polyuria, polydipsia, nocturia, and fatigue.  He reported 
no previous history of diabetes.  The veteran thereafter 
has continued to receive treatment for diabetes.  At VA 
examinations in August and November 1999, it was noted 
that the veteran had been diagnosed with Type II diabetes 
mellitus a few years earlier.  The veteran continued to 
control the diabetes with diet and exercise, and an oral 
medication.  

At his personal hearing before the Board in April 1997, 
the veteran testified that his physicians had told him 
that his diabetes may be hereditary or related to 
hypertension.  He offered no testimony that his diabetes 
began during active service.  At his personal hearing 
before the Board in September 2000, the veteran testified 
that he was placed on a weight control program in service 
because he was identified as pre-diabetic or borderline 
diabetic.  The veteran claimed that he had presented for 
treatment in service because he had dry mouth and frequent 
urination.

The Board has carefully reviewed all the evidence of 
record, and concludes that the preponderance of the 
evidence is against a claim for service connection for 
diabetes mellitus.  There is no evidence that the veteran 
developed diabetes mellitus during active service, or 
during the first post-service year.  Moreover, there is no 
probative evidence establishing a causal relationship 
between any current diabetes mellitus and an incident of 
the veteran's active service.  The medical evidence 
indicates that the veteran was first diagnosed with 
diabetes mellitus several years following his separation 
from service.  None of the ongoing VA treatment records 
show that the veteran ever reported a history of diabetes 
in service or a many year history of diabetes.

The Board is aware of the veteran's contentions, and has 
carefully reviewed his testimony from the September 2000 
hearing.  While the veteran may believe that his diabetes 
is related to service, his statements alone are not 
sufficient to establish an award of service connection.  
In that regard, while laypersons are competent to testify 
as to observations, they are not competent to provide 
evidence requiring medical expertise, such as the etiology 
of a disorder or whether symptoms are related to a current 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Rather, medical evidence linking current 
diabetes mellitus to service is needed to support the 
claim of service connection.  In this case, the medical 
evidence is against a finding that the veteran's current 
diabetes mellitus is related to his active service.

In conclusion, for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for diabetes mellitus, and 
the appeal is denied.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable, and the 
appeal as to this issue is denied.


ORDER

Service connection for diabetes mellitus is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

